Citation Nr: 1700265	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as pulmonary fibrosis and lung scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971, February 1991 to April 1991, and February 2002 to June 2002, with additional active duty and/or active duty for training in the Air Force National Guard and Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, as relevant to this appeal, denied service connection for pulmonary fibrosis.  Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming.  The Board previously considered this matter in March 2015, at which time it remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability, claimed as pulmonary fibrosis and lung scarring.  In March 2015, the Board determined that a July 2011 VA opinion was inadequate for adjudication purposes, as it focused on the Veteran's service in Southwest Asia, but did not consider whether the Veteran's claimed disability is otherwise related to prior service.  Accordingly, the Board remanded for an addendum opinion.  A new opinion was received in April 2015.

According to the April 2015 VA opinion, it is less likely than not that the current idiopathic pulmonary interstitial fibrosis was related to any of military service events, as the first indication of any respiratory problems were noted on a 2008 chest x-ray (six years after the last military discharge) and subjective complaints were not identified until a May 2011 Gulf War Registry examination, when shortness of breath with panic attacks was noted.  The examiner noted that previous chest x-rays (from January 2002, September 1995, and May 1997) were normal.  Similarly, all previous examinations noted that breathe sounds in all lobes were clear with numerous notes showing that the Veteran denied any shortness of breath.  

Following the April 2015 VA opinion, the Veteran submitted new evidence in the form of personal statements and copies of service treatment and personnel records.  In a statement received April 21, 2015, he reported that from September 1970 to March 1971, he served in the Navy as a sleeping compartment cleaner and, in such capacity, was exposed to a variety of extremely strong chemicals.  He added that, at the time, he noticed mild to low moderate changes in his breathing, that he mentioned this at his separation examination, but was told by the examiner not worry about it, as it would go away.  He further stated that his breathing problems worsened in 1991 while serving in the Air Force, and that he was treated for chest pain, bronchitis, and cough.  Service treatment records from March 1991, while the Veteran was on active duty, show complaints of chest pain and cough, and a diagnosis of bronchitis.  

The Board finds that another remand is required, as the April 2015 VA opinion is also inadequate for adjudication purposes.  Significantly, the VA examiner did not address the Veteran's contention that he began to experience respiratory symptoms during his first period of service.  See July 2011 VA examination (reporting that respiratory symptoms began around 1972); April 2015 statement (stating that he noticed changes in his breathing following a seven month period of service, in which he served as a compartment cleaner and, in such capacity, was exposed to a variety of strong chemicals).  Furthermore, the examiner did not address service treatment records from March 1991 (while the Veteran was on active duty), which show complaints of chest pain and cough, and a diagnosis of bronchitis.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who issued the April 2015 VA opinion, or another examiner if that individual is unavailable, to provide a new medical opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's current respiratory disability at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include as secondary to exposure to cleaning chemicals or a history of bronchitis?  Please consider and address the Veteran's contention that his current disability is related to symptoms in service.  He has stated that he first experienced respiratory symptoms during his first period of service (from October 1969 to August 1971) and that these symptoms worsened during service in 1991.  In addition, the Veteran has stated that he was exposed to strong chemicals during service as a compartment cleaner from September 1970 to March 1971 and asserts that his respiratory symptoms at the time were associated with this exposure.  Furthermore, the examiner should discuss service treatment records from March 1991 that show complaints of chest pain and cough, and a diagnosis of bronchitis.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider all medical evidence as well as lay statements, and his/her opinion should show adequate consideration of this evidence.  The examiner must provide a reason if he or she rejects the lay reports; the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




